Title: To James Madison from Pennsylvania Legislature, 23 December 1816
From: Pennsylvania Legislature
To: Madison, James



Sir,
23 December 1816

The period of your retirement from the toils and anxieties of public life, having nearly arrived, permit the General Assembly of Pennsylvania to indulge their feelings in respectfully expressing their approbation of your official conduct, and the grateful sense they entertain of the ability, zeal and fidelity which marked the discharge of arduous and multiplied duties, imposed on you by an extraordinary state of things.
The last five years of our history have been distinguished by events the most momentous and interesting.  Our government was placed in a situation not less arduous and trying than exalted and conspicuous.  Under your administration, favored and protected by Divine Providence, the republic has been conducted in triumph through an eventful war with a monarchy, powerful in arms, fertile in resources, and lawless in expedient.
The army and navy of the union have been covered with glory; our flag waves victorious and affords a safe protection to our citizens; our rights have been asserted--our wrongs avenged, the national character exalted and our republican institutions proved to be as efficient in war as they are salutary in peace.
We trust the people of the United States will justly estimate the high and honorable responsibility assumed by the president of the United States in recommending a war with Great Britain a war which was just in its origin, glorious in its progress, and honorable in its termination.  His fellow citizens can never forget the zeal with which he maintained, and the ability and fidelity with which he vindicated, the dearest rights of his country.  This nation will ever be proud of the laurels it has won and the lofty character it has acquired, during his administration; and whilst we duly appreciate his pure and enlightened patriotism, and unwearied devotion to the public weal, we can never cease to pray that with the sweets of retirement, he may long enjoy in health and happiness, his well earned honors.
